NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/11/2022 has been entered. Claims 2, 3, 15 have been cancelled. Claims 1, 4-14 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/15/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney John Routon on 08/02/2022.
The application has been amended as follows: 

Claims 1, 4 & 14 are amended to:


1. (Currently Amended) An afterburner arrangement comprising: 
an internal casing and an external casing defining a bypass pathway between them; 
a mounting strut forming a structural connection between the internal casing and the external casing; and 
a plurality of fuel nozzles associated with the mounting strut, wherein the mounting strut at least partly houses a corresponding plurality of fuel pathways to provide fuel to the respective fuel nozzles, 
wherein a fuel pathway of the plurality of fuel pathways extends through the internal casing to a respective fuel nozzle attached to the internal casing configured to discharge fuel radially inward of the internal casing, and 
wherein a fuel nozzle of the plurality of fuel nozzles is fixedly attached to the mounting strut at a location radially between the internal casing and external casing.

4. (Currently Amended) The afterburner arrangement according to Claim 1, wherein [[a]] the fuel nozzle of the plurality of fuel nozzles [[is]] attached to the internal casing is attached at a location spaced apart from a structural attachment point between the mounting strut and the internal casing; and 
wherein the afterburner arrangement further comprises a fuel feed line at least partly defining the respective fuel pathway and extending between the mounting strut and the fuel nozzle attached to the internal casing.


14. (Currently Amended) A method of assembling an afterburner arrangement, the method comprising: 
providing an external casing defining an outer surface of a bypass pathway, the external casing having a mounting hole; 
inserting a mounting strut into the mounting hole from an inner side of the external casing, said mounting strut at least partly housing a fuel pathway to provide fuel to a fuel nozzle; 
subsequently receiving an internal casing defining an inner surface of the bypass pathway radially within the external casing to align a mounting point of the internal casing with a corresponding mounting point of the mounting strut; and 
attaching the mounting point of the mounting strut to the mounting point of the internal casing, 
wherein the mounting strut at least partly houses a plurality of fuel pathways to provide fuel to a corresponding plurality of fuel nozzles, 
wherein a fuel pathway of the plurality of fuel pathways extends through the internal casing to a respective fuel nozzle attached to the internal casing configured to discharge fuel radially inward of the internal casing, and 
wherein a fuel nozzle of the plurality of fuel nozzles is fixedly attached to the mounting strut at a location radially between the internal casing and external casing.



Allowable Subject Matter
Claims 1, 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, an afterburner arrangement comprising a mounting strut forming a structural connection between an internal and external casing, the mounting strut housing a plurality of fuel pathways to respective fuel nozzles, wherein a fuel pathway of the plurality extends through the internal casing to a respective fuel nozzle that is attached to the internal casing to discharge fuel radially inward of the internal casing, and wherein a fuel nozzle of the plurality is fixedly attached to the mounting strut at a location. 
Regarding independent claim 14, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations a method of assembling an afterburner arrangement wherein the mounting strut at least partly houses a plurality of fuel pathways to provide fuel to a corresponding plurality of fuel nozzles, wherein a fuel pathway of the plurality of fuel pathways extends through the internal casing to a respective fuel nozzle attached to the internal casing configured to discharge fuel radially inward of the internal casing, and wherein a fuel nozzle of the plurality of fuel nozzles is fixedly attached to the mounting strut at a location radially between the internal casing and external casing.
	The closest prior art of record includes Roche (US 2006/0016194), which teaches an afterburner arrangement including internal casing 6, external casing 2, a mounting strut 18 having a plurality of fuel pathways 10, 12 leading to respective fuel nozzles 11, 13, wherein a fuel injector 13 is attached to the mounting strut, with another fuel injector 11 discharging fuel at a location radially inward of the internal casing.  Roche fails to teach that the fuel injector attached to the mounting strut is attached at a location radially between the internal and external casings, and that the fuel injector injecting fuel radially inward of the internal casing is attached to the internal casing.  Roche’s fuel injectors both inject fuel radially inward of the internal casing, but are either not attached to the internal casing itself, or is attached to the mounting strut at a location radially inward of the internal casing.  
Claims 4-13 are allowable for the same reasons as claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741